                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION

                                         NO. 4:18-CR-6-D



   UNITED STATES OF AMERICA

       v.                                                         ORDER TO SEAL

   O'JOSHUA ROBERTS




       On motion of the Defendant, O' Joshua Roberts, and for good cause shown, it is hereby

ORDERED that DE 40 be sealed until further notice by this Court.

       IT IS SO ORDERED.
             4          MOJ.#
       This ~day of .Mal=elll, 2021.




                                       United States District Judge
